     Case 1:20-cv-01093-NONE-BAM Document 22 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO A. VALENZUELA,                             Case No. 1:20-cv-01093-NONE-BAM (PC)
12                      Plaintiff,                     ORDER CLARIFYING DEADLINE TO FILE
                                                       RESPONSE TO COMPLAINT
13           v.
                                                       (ECF No. 21)
14    SANTIESTEBAN, et al.,
                                                       Response to Complaint Due: January 5, 2021
15                      Defendants.
16

17          Plaintiff Mario A. Valenzuela (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action under 42 U.S.C. § 1983. This action proceeds against

19   Defendants Santiesteban, Rodriguez, and Alejo for excessive force in violation of the Eighth

20   Amendment and against Defendant Perez for failure to protect in violation of the Eighth

21   Amendment, arising from the incident on June 22, 2019.

22          On October 23, 2020, the Court found service of the complaint appropriate and directed

23   service on Defendants Santiesteban, Rodriguez, Alejo, and Perez under the Court’s E-Service

24   pilot program. (ECF No. 14.) Pursuant to that order, the service order, summonses, and the

25   operative complaint were served via email on the California Department of Corrections and

26   Rehabilitation (“CDCR”). On November 6, 2020, CDCR filed a Notice of E-Service Waiver

27   indicating that all Defendants intended to waive service. (ECF No. 18.) The California Attorney

28   General’s Office timely filed a waiver of service of process for all Defendants on December 3,
                                                      1
     Case 1:20-cv-01093-NONE-BAM Document 22 Filed 12/04/20 Page 2 of 2


 1   2020. (ECF No. 21.)

 2          Pursuant to the Court’s E-Service Order, “[a] defendant who timely waives service need

 3   not serve an answer to the complaint until 60 days after the waiver of service of process was

 4   sent.” (ECF No. 14, p. 3.) Further, “[f]or any defendant that the CDCR advises will be waiving

 5   service, the date the CDCR files its Notice of E-Service Waiver will be considered the date the

 6   request for waiver was sent.” (Id.)

 7          Defendants’ waiver of service, as well as the Court’s docket entry for the submitted

 8   waiver, incorrectly reflects that Defendants’ answer or motion under Rule 12 is due within 60

 9   days after December 3, 2020, or the date the waiver was filed. (ECF No. 21.)

10          By the instant order, the Court clarifies that pursuant to the October 23, 2020 E-Service

11   Order, Defendants’ answer or other responsive pleading is due within 60 days after November 6,

12   2020, the date CDCR’s Notice of E-Service Waiver was filed. Should Defendants require

13   additional time to respond to the complaint, they may file a motion for an extension of time

14   setting forth good cause in support of the request.

15          Accordingly, IT IS HEREBY ORDERED that Defendants shall file an answer or other

16   response to the complaint on or before January 5, 2021.

17
     IT IS SO ORDERED.
18

19      Dated:     December 4, 2020                            /s/ Barbara   A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
